Case 2:16-cv-12799-DML-EAS ECF No. 93 filed 02/21/20                           PageID.1167    Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

REBECCA FRISKE,

               Plaintiff,                                            Case Number 16-12799
v.                                                                   Honorable David M. Lawson

BONNIER CORPORATION,

               Defendant.
                                                   /

         ORDER VACATING ORDER DENYING JOINT MOTION TO ALLOW
             PAYMENT OF ADDITIONAL ADMINISTRATION COSTS

       On February 20, 2020 the Court issued an order denying the parties’ joint motion to allow

payment of additional administration costs because the Court believed that it lacked jurisdiction

over this matter in light of the notice of appeal filed on October 25, 2019. However, the United

States Court of Appeals for the Sixth Circuit dismissed the appeal on January 8, 2020. The Court

therefore will vacate the order denying the parties’ joint motion to allow payment of additional

administration costs.

       Accordingly, it is ORDERED that the order denying joint motion to allow payment of

additional administration costs (ECF No. 92) is VACATED.

                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date: February 21, 2020


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first-class U.S. mail on February 21, 2020.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI
